Citation Nr: 0117264	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  96-14 170	)	DATE
	)
	)
                                 
On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased disability rating for 
postoperative hammer toes of the right foot, currently 
evaluated as 20 percent disabling

3.  Entitlement to evaluation of  postoperative hammer toes 
of the right foot on an extraschedular basis under 38 C.F.R. 
§ 3.321(b).


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
January 1965.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida, which denied entitlement to service connection for 
hypertension, and which granted entitlement to service 
connection for postoperative hammer toes of the right foot, 
assigning a 10 percent evaluation therefor.  This case was 
remanded by the Board in September 1997 for further 
development.  While the case was in remand status, 
jurisdiction over the case was transferred to the Regional 
Office in Phoenix, Arizona in December 1997, and thereafter 
to the Regional Office in Fort Harrison, Montana (the RO).  

In June 2000, the evaluation assigned the veteran's service-
connected right foot disability was increased to 20 percent 
disabling.  Applicable law mandates that when a veteran seeks 
an increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his appeal as to the issue of an increased rating 
for postoperative hammer toes of the right foot.  This claim 
is therefore before the Board for review.


Other issues

In the June 2000 rating decision, service connection was 
granted for amputation of the distal interphalangeal joint of 
the right fourth toe, evaluated as noncompensably disabling.  
In May 2001, service connection for residuals of a neurectomy 
of the right intermediate dorsal cutaneous nerve as secondary 
to postoperative hammer toes of the right foot was granted, 
and the disability was assigned a separate evaluation of 10 
percent.  To the Board's knowledge, the veteran has not 
expressed disagreement with the ratings assigned either the 
amputation of the distal interphalangeal joint of the right 
fourth toe or the residuals of a neurectomy of the right 
intermediate dorsal cutaneous nerve.

The Board notes that the veteran, in a May 1995 statement, 
and after filing a reopened claim for direct service 
connection for right foot disability, raised the issue of 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 based on VA medical treatment of the 
veteran's right foot disorder.  However, service connection 
for a right foot disability was thereafter granted on a 
direct basis in a February 1996 rating decision, effective 
May 18, 1994.  A grant of compensation benefits for a right 
foot disability under the provisions of 38 U.S.C.A. § 1151 
would not confer greater benefits than the grant of direct 
service connection for the same disability.  The evidence 
shows that service connection is currently in effect for all 
right foot impairment currently alleged by the veteran and 
shown by the evidence of record.  Moreover, the veteran's 
claim for entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 was filed in March 1995, 
well after the effective date of May 18, 1994, already 
assigned the grant of direct service connection for right 
foot disability.  The veteran's claim of entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
based on VA medical treatment of his right foot disorder is 
moot.  If the veteran believes otherwise, he should so inform 
the RO, which should respond appropriately to any 
communication received.

The Board also notes that the September 1997 Board remand 
referred the issue of entitlement to a total rating based on 
unemployability due to service-connected disabilities to the 
RO for adjudication.  The record reflects that entitlement to 
a total rating based on unemployability due to service-
connected disabilities was thereafter denied in a June 2000 
rating decision; the veteran has not expressed disagreement 
with that decision.

The Board also notes that the veteran, in May 2001, was 
issued a Statement of the Case in response to his 
disagreement with an April 2001 rating decision which denied 
his claim of entitlement to service connection for kidney 
stones.  To the Board's knowledge, no further communication 
with respect to the issue of entitlement to service 
connection for kidney stones has been received since the May 
2001 Statement of the Case.  Accordingly, that issue is not 
presently before the Board.


FINDINGS OF FACT

1.  Hypertension existed prior to the veteran's period of 
service and did not undergo aggravation during his period of 
service.

2.  The postoperative hammer toes of the right foot are 
manifested by severe right foot injury.


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304(b), 
3.306(a) (2000). 

3.  The criteria for a 30 percent evaluation for 
postoperative hammer toes of the right foot have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.68, 
4.71a, Diagnostic Codes 5278, 5284 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
hypertension.  He is also seeking a disability rating in 
excess of 20 percent for postoperative hammer toes of the 
right foot.

Initial matters - duty to assist/standard of proof

The Board notes that during the pendency of the veteran's 
appeal but after his claim was most recently considered by 
the RO, the Veterans Claims Assistance Act of 2000 [VCAA], 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It applies to this case.  The VCAA provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  
 
With respect to the veteran's claim of entitlement to service 
connection for hypertension, the record reflects that the RO 
has provided the veteran with current VA examinations 
addressing the relationship of the disability to service.  

With respect to outstanding medical records, the record 
reflects that the veteran, in November 1997, alleged that he 
was treated for his hypertension by Doctors R.M., D.E., F.M., 
H.P. and S., and additionally alleged that he was treated at 
the Castle Point, New York VA Medical Center (VAMC).  
Treatment records from the Castle Point, New York VAMC were 
thereafter received.

In December 1997, VA requested specific information from the 
veteran concerning the addresses of the private physicians 
referenced above.  Later in December 1997 the veteran 
responded that he could not provide the addresses of Drs. 
D.E. or F.M., and he stated that he did not believe either 
physician was still practicing medicine.  He did provide the 
addresses for Drs. R.M., H.P. and S.  In March 1998, Mr. R.M. 
responded to VA's request for records of the veteran and 
indicated that he was not a physician and did not know the 
veteran.  Treatment records from Dr. S. have been obtained 
but Dr. H.P. has not responded to VA's request for medical 
records.  The veteran has indicated that he has no further 
medical evidence to submit with respect to his claim of 
entitlement to service connection for hypertension.  There is 
no other outstanding evidence which should be obtained.

The Board notes that there is evidence of record suggesting 
that the veteran may be in receipt of disability benefits 
from the Social Security Administration (SSA).  Notably, 
however, the veteran has not alleged that any records in the 
possession of SSA are pertinent to the instant appeal, and 
neither the veteran nor his representative has requested that 
VA obtain any records from SSA.  In sum, therefore, the facts 
relevant to this case have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.

With respect to the veteran's claim for an evaluation in 
excess of 20 percent for postoperative hammer toes of the 
right foot, the record reflects that the RO has found the 
claim to be well grounded and has provided the veteran with 
current VA examinations addressing the severity of that 
disability.  Moreover, there is no outstanding evidence which 
should be obtained.

Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.



In the interest of clarity, the Board will address each issue 
in turn.  For each issue, the Board will initially review the 
generally applicable law and regulations, then briefly review 
the factual background of the case and then discuss the 
particular issue on appeal.


1.  Entitlement to service connection for hypertension.

Relevant Law and Regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110, 1131 (West Supp. 2000); 
38 C.F.R. 3.303(a) (2000).

For certain chronic disorders, including hypertension, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. 3.307, 3.309 (2000).

The Board notes that in order for hypertension to be 
considered manifested to a compensable degree, the evidence 
must show diastolic pressure of predominantly 100 or more, 
or; systolic pressure of 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2000).   See also the Court's discussion of this subject in 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) and Corpuz 
v. Brown, 4 Vet. App. 110, 114 (Kramer, J., concurring).


Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. 1111 (West 1991); 38 
C.F.R. 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. 1153 (West 1991); 38 
C.F.R. 3.306(a) (2000).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 1991); 38 
C.F.R. 3.304, 3.306(b) (2000). 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record and assess the 
credibility and weight to be given to the evidence.  See 38 
U.S.C.A. § 7104(a) (West 1991); see also Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102 (2000).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual background

Service medical records disclose that the veteran was 
diagnosed, at his December 1962 induction examination, with 
hypertension; his blood pressure reading was 140/90.  It was 
determined at that time that the veteran was not qualified 
for military service.  On a second examination in January 
1963, following a period of evaluation ordered in connection 
with the findings of the December 1962 examination, the 
veteran again presented with a blood pressure reading of 
140/90.  It was noted that his hypertension had abated and 
that no additional defects were discovered.

Service medical records show that the veteran was thereafter 
evaluated in August 1964 after presenting in an excited state 
and reporting an episode of hypertension experienced shortly 
after he donated blood; his blood pressure at that time was 
recorded as 140/90, and he was diagnosed with mild 
hypertension.  The veteran was prescribed Meprobamate for his 
anxiety symptoms.  His blood pressure was noted to fluctuate 
widely during observation, from 140/90 to 200/120.  The 
veteran was thereafter admitted to hospitalization in 
September 1964 after manifesting a blood pressure reading of 
160/100.  The hospitalization report notes that, 
historically, the veteran had manifested blood pressure 
readings of 140/90 in 1962, 1963 and 1964, and that on 
admission his blood pressure was 150/102.  Once admitted, the 
veteran's blood pressure readings on one occasion were 
145/110, 150/110, 180/120, and 140/100, but on other 
occasions was consistently 140/90.  The examiner's impression 
was that the veteran's condition might represent a probable 
early labile essential hypertension.  It was recommended that 
the veteran continue with medical treatment in the outpatient 
clinic, and he was diagnosed with hypertension, probable 
essential, labile.

The veteran's hypertension was thereafter evaluated during a 
November 1964 hospitalization, at which time it was noted 
that although the veteran had a past history of mild labile 
hypertension, his blood pressure returned to normal during 
the hospitalization.  The final diagnosis was mild benign 
arterial hypertension, which did not require therapy and was 
capable of returning to normal with rest.  The service 
medical records notably are negative for any indication that 
the veteran was prescribed medication for hypertension at any 
point in service.  On the report of the veteran's December 
1964 examination for discharge, his blood pressure was 
recorded as 130/90, and it was reported that there was a 
history of elevated blood pressure in the past, noted on his 
induction examination. 

There is no pertinent medical evidence of record for several 
decades.

On file are VA treatment records for January 1993 to May 2001 
which document treatment of the veteran's hypertension, which 
was described as under control.  The treatment records show 
that the veteran's blood pressure readings were predominantly 
less than 140/90.  The veteran reported to his treating 
physicians that he was first diagnosed with hypertension in 
1965.

In August 1995, the veteran filed the instant claim of 
entitlement to service connection for hypertension.  He was 
afforded a VA examination in November 1995, at which time he 
reported that he was diagnosed with hypertension in service, 
leading to restriction of his activities and, on one 
occasion, to hospitalization.  The veteran also reported that 
he was on medication for his hypertension since the age of 
38.  He also reported a past history of a possible myocardial 
infarction, and the examiner noted that the veteran's local 
cardiologist had indicated that the veteran had experienced 
problems in the past with hypokalemia, suggesting that 
hyperaldosteronism might be the source of his underlying 
hypertension.  On physical examination, the veteran's blood 
pressure readings were as follows: 128/88 sitting, 128/86 
supine, and 124/92 standing.  Following evaluation of the 
veteran, the examiner's impression was of history of 
hypertension with associated hypokalemia suggesting the 
possibility of hyperaldosteronism.  The examiner noted that 
the veteran's hypertension was well controlled on current 
medication.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in October 1996, at which time he alleged 
that he had not suffered from elevated blood pressure prior 
to service.  He also contended that the elevated blood 
pressure reading at his induction examination was due to 
nervousness, and not to an underlying hypertension.  The 
veteran testified that he received treatment for hypertension 
in service, and was prescribed medication for his 
hypertension while in service.  He testified that he was also 
told in service that he would always have hypertension.  The 
veteran maintained that he had received continuous treatment 
for hypertension and had used medication for the control of 
hypertension since service.  The veteran also stated that he 
experienced a heart attack in the 1980s.

In several statements on file, the veteran argued that he was 
unaware of any abnormal blood pressure readings prior to his 
enlistment in service.  He also noted that his blood pressure 
readings in service were significantly higher than at his 
induction.  He alleged that the January 1963 examiner 
concluded that the hypertension diagnosed in December 1962 
was transitory in nature.  The veteran maintained that the 
presumption of soundness applied to his claim.

The veteran was afforded a VA examination in November 1999, 
at which time his claims files were not available for review 
by the examiner.  The veteran reported to the examiner that 
he was diagnosed with hypertension in service.  Physical 
examination showed that the veteran's blood pressure was 
under excellent control, although the examiner did note that 
the veteran had some target end damage secondary to 
hypertension, with elevated creatinine.  The examiner's 
impression was hypertension, well controlled but with 
evidence of target damage and organ damage.

On file is the report of an April 2000 VA examination, at 
which time the veteran's medical history was reviewed.  The 
examiner noted that the veteran was diagnosed with 
hypertension in 1962.  The veteran's blood pressure reading 
on physical examination was 114/70.  The examiner diagnosed 
the veteran with hypertension, probably essential in nature.  
After reviewing the veteran's medical history, the examiner 
concluded that the hypertension noted at the veteran's 
induction examination was not aggravated beyond the natural 
progression of the disease by service.  The examiner did note 
that the veteran's hypertension was affected by his obesity 
and sleep apnea.

On file is the report of a February 2001 VA examination, 
which was conducted solely in connection with the veteran's 
claim of entitlement to service connection for kidney stones.  
In reviewing the veteran's medical records, the examiner 
noted that there were "notes from [19]94 and after, 
regarding his service connected hypertension...", and that the 
records showed that an intravenous pyelogram was ordered 
"because of hypertension, as a part of working up 
hypertension."  Those were the only two references to 
hypertension in the examination report.

Analysis

The veteran contends, in general, that his hypertension was 
incurred in or aggravated by service.  He alleges that his 
hypertension was first detected in service, that he was first 
prescribed medication for the hypertension in service, and 
that he continued to take the medication up until the present 
time. 

While the veteran contends that he did not have hypertension 
prior to service, hypertension was clearly diagnosed in 
connection with a blood pressure reading of 140/90 at his 
December 1962 induction examination.  Indeed, he was deferred 
from service for that reason.  Hypertension was also 
referenced on a January 1963 examination.  

While the veteran nevertheless contends that the elevated 
blood pressure reading manifested on his induction 
examination did not represent hypertension, but rather simple 
stress, as a layperson, his assertions concerning medical 
diagnosis does not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
while the veteran argues that the January 1963 service 
examiner concluded that the veteran's hypertension had 
resolved.  However, the veteran's contention runs contrary to 
the plain language used by the January 1963 examiner, who 
stated only that the veteran's hypertension had lessened in 
severity.  The January 1963 examination report clearly did 
not conclude that the veteran's hypertension had resolved.

Accordingly, because the veteran's hypertension was noted by 
medical diagnosis on both his December 1962 induction 
examination and the January 1963 examination report, the 
Board concludes that the veteran's hypertension existed prior 
to service.  The presumption of soundness is therefore 
rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. 
1111; 38 C.F.R. 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 
245 (1994).  

With respect to whether the veteran's hypertension increased 
in severity during service, at his December 1962 induction 
and January 1963 examinations, the veteran's blood pressure 
was 140/90.  While he exhibited elevated blood pressure 
readings in August 1964, at times as high as 200/120, his 
blood pressure stabilized during hospitalization in September 
1964 to 140/90.  During hospitalization in November 1964, the 
veteran's blood pressure was noted to have returned to 
normal, and he was diagnosed with mild benign arterial 
hypertension which did not require therapy and which was 
capable of returning to normal with rest.  At discharge, the 
veteran's blood pressure was recorded as 130/90.  In sum, 
therefore, service medical records document the presence of 
elevation of blood pressure beyond 140/90 for only a brief 
period in August and September 1964, with the veteran's blood 
pressure returning to normal after September 1964, and with 
the veteran's treating physicians in November 1964 concluding 
that no further treatment for hypertension was necessary.  
The service medical records also show that the veteran was 
never prescribed medication for his hypertension in service 
and that his blood pressure was 130/90 at service discharge, 
as compared with 140/90 on entry.  

Since the veteran's blood pressure readings were elevated for 
only a brief time in service, and returned to normal 
thereafter for the remainder of service, without evidence of 
associated disability, and since his hypertension was noted 
by his treating examiners to normalize with rest, without the 
need for further treatment or even medication, and as the 
veteran's blood pressure at service discharge was actually 
130/90, as opposed to 140/90 at service entrance, the Board 
concludes that the August 1964 and September 1964 incidents 
of elevated blood pressure represent no more than temporary 
flare-ups of disability, without any evidence of worsening of 
the underlying hypertension.  Temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

This conclusion is buttressed by postservice medical records 
and the report of the veteran's April 2000 VA examination.  
VA treatment reports show treatment for hypertension 
beginning in January 1993, decades after service.  Most of 
the VA or private treatment records on file do not address 
the question of whether the veteran's hypertension increased 
in severity during service.  The veteran was, however, 
afforded a VA examination in April 2000 for the specific 
purpose of determining whether his hypertension was 
aggravated during service, at which time the examiner, 
following evaluation of the veteran and a review of the 
claims files, concluded that the veteran's hypertension had 
not been aggravated beyond the natural progression of the 
disease by service.  

The Board acknowledges the veteran's statements and testimony 
to the effect that he was prescribed medication in service 
for hypertension and that the elevated blood pressure 
readings in August 1964 and September 1964 prove that his 
hypertension was aggravated during service.  Nevertheless, 
service medical records do not show that he received 
hypertension medication, and the medical evidence on file, 
particularly the report of the April 2000 VA examination the 
underlying disability was not worsened in service beyond the 
natural progress of the disease.  To the extent the veteran 
argues in his statements and testimony that the underlying 
hypertension was worsened during service, the Board notes 
that, as a layperson, the veteran is not competent to provide 
such an opinion.  See Espiritu, supra.

The Board notes that the report of a February 2001 VA 
examination refers to the veteran's hypertension as 
"service-connected."  The Board points out, however, that 
the February 2001 examination was conducted for the sole 
purpose of addressing the veteran's claim of entitlement to 
service connection for kidney stones, and that the examiner 
was evidently not intending to express an opinion as to 
whether the veteran's hypertension was aggravated during 
service.  Instead, the examiner was erroneously, stating that 
service connection was currently in effect for hypertension.  
Indeed, the examiner made only one other inconsequential 
reference to hypertension, and did not otherwise discuss the 
veteran's medical history with respect to hypertension.  The 
February 2001 examination report is therefore of no probative 
value with respect to the issue of whether the veteran's 
hypertension was aggravated during service.

The Board believes that the opinion of the April 2000 
examiner to the effect that the veteran's hypertension was 
not aggravated in service beyond the natural progression of 
the disease, which is the only medical opinion of record, is 
supported by service medical records showing that the 
veteran's blood pressure normalized at all points after 
September 1964.  The only evidence supportive the veteran's 
claim consists of the lay assertions of the veteran and his 
representative.  The Board concludes that the preponderance 
of the evidence establishes that the veteran's hypertension, 
which existed prior to his entering service, was not 
aggravated during his period of service.  Accordingly, the 
benefit sought on appeal is denied.

2.  Entitlement to an increased disability rating for 
postoperative hammer toes of the right foot, currently 
evaluated as 20 percent disabling.

The veteran essentially contends that his service-connected 
postoperative hammer toes of the right foot are more 
disabling than is reflected by the current 20 percent 
evaluation.

In the instant case, the veteran is technically not seeking 
an increased rating, because his appeal arises from the 
original assignment of a disability rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).

Relevant Law and Regulations

Disability ratings - general considerations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2000).  Separate diagnostic codes identify 
the various disabilities.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2000).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2000).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2000).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165.  
38 C.F.R. § 4.68 (2000).

Specific schedular criteria

The veteran is currently rated as 20 percent disabled under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5278, pertaining to 
acquired claw foot (pes cavus).  Under that DC, unilateral 
claw foot, with all toes tending toward dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under metatarsal heads 
warrants a 20 percent evaluation.  A 30 percent evaluation is 
warranted for unilateral claw foot with marked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities, marked varus deformity.  38 C.F.R. 
§ 4.71a, DC 5278.

Alternatively, a 20 percent evaluation is warranted for 
moderately severe malunion or nonunion of the tarsal or 
metatarsal bones and a 30 percent rating is warranted for 
severe malunion or nonunion of the tarsal or metatarsal 
bones.  38 C.F.R. § 4.71a, DC 5283 (2000).  A 20 percent 
rating is warranted for moderately severe foot injury, and a 
30 percent evaluation is warranted for severe foot injury.  
38 C.F.R. § 4.71a, DC 5284 (2000).  A 20 percent evaluation 
is warranted for amputation of one or two toes, other than 
the great toe, with removal of the metatarsal head.  
38 C.F.R. § 4.71a, DC 5172 (2000).  A 40 percent evaluation 
is warranted for loss of use of the foot.  38 C.F.R. § 4.71a, 
DC 5167 (2000).

Words such as "mild", "considerable" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (2000).  It should also 
be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

Factual background

Service medical records disclose that the veteran sustained 
trauma to his right large toe; X-ray studies of the toe 
showed some fraying or irregularity of the medial distal 
portion of the first phalanx.  The records show that the 
veteran also complained of soreness affecting the right third 
toe, but X-ray studies of that toe were negative.  The 
service medical records show that in 1964 the veteran 
presented with calluses of the plantar surface of both feet, 
with a keratosis beneath the second metatarsal head.

On file are VA treatment records for January 1993 to May 2001 
which document that the veteran, in 1994, presented with no 
evidence of toe or plantar calluses on the right foot, 
although he did exhibit clawing of toes two through five on 
the right, and was diagnosed with pes cavus.  In May 1994, 
the veteran underwent right forefoot reconstruction, 
following which he experienced slight decreased sensation of 
the right second toe, as well as numbness across the top of 
the right foot.  The veteran underwent surgery again in June 
1995 for right second to fifth hammer toe realignment with 
arthroplasty of the right fourth toe.  X-ray studies in July 
1995 showed that the veteran was status post right fourth 
hemiphalangectomy, without any complications other than the 
tip of the wire extending beyond the skin surface.  

The treatment notes show that in November 1997, the veteran 
continued to complain of toe numbness, and filament 
examination documented numbness affecting digits two, three 
and four.  In May 1998, the veteran underwent Distal Syme 
amputation of the right fourth digit with exostectomy; he was 
advised to wear hi-top supportive sneakers, but was noted to 
be noncompliant with measures to minimize shoe discomfort.  
December 1998 treatment notes show that the veteran continued 
to express right foot complaints.  Neurological examination 
was normal, and the hammer toe corrections on the right foot 
were described as adequate.  The veteran exhibited pain to 
palpation at the distal lateral stump of the right fourth 
digit.  In October 2000, the veteran reported that right foot 
injections were providing relief of his symptoms for 
approximately three weeks at a time, with the gradual return 
of pain.  Examination showed well healed scars and no edema 
or erythema, but no signs of a neuroma per Magnetic Resonance 
Imaging that day.  The examiner noted that the veteran's 
complaints of pain were out of proportion to palpation in the 
area of the dorsal third toe, and the veteran was diagnosed 
with neuritis, possibly due to nerve entrapment.  

The treatment records show that in April 2001, in response to 
complaints of sharp shooting and dull achy pain, the veteran 
underwent resection of the dorsal intermediate nerve at the 
level just proximal to the fourth metatarsal dorsal scar of 
the right foot for dorsal intermediate cutaneous nerve 
entrapment.  Later in April 2001, the veteran reported that 
his right foot still hurt, but that it was a different type 
of pain.  The veteran was still wearing dressings and a 
special postoperative shoe at that time.  

In several statements on file, the veteran indicated that his 
right foot disability was productive of constant pain and 
swelling of his toes, and that he was unable to walk 
correctly or to stand for prolonged periods.  He indicated 
that he was unable to keep a shoe on his right foot all day.  
The veteran stated that his right foot disability prevented 
him from securing or following any substantially gainful 
occupation and that he left his job as a meat cutter in 1992 
because of this disability.

The veteran was afforded a VA examination in November 1995, 
at which time he complained of a continued inability to wear 
regular shoes secondary to significant toe swelling on the 
right.  He also reported feelings of numbness affecting his 
four lesser toes, both dorsally and plantar.  Physical 
examination revealed well-healed scars on the dorsum of the 
right foot, as well as some moderate discoloration.  The 
veteran exhibited full passive motion in his metacarpal 
phalangeal joints with minimal active flexion and extension.  
The proximal interphalangeal joints of his second, third and 
fourth toes were clinically fused.  There was good capillary 
refill to the toes, although there was a very mild amount of 
swelling of the fourth and fifth toes.  X-ray studies showed 
fusion of the proximal interphalangeal joint of the second 
and third toes with a pin in place following revision of the 
fourth proximal interphalangeal joint fusion.  The veteran 
was diagnosed as status post hammer toe surgery of the right 
foot, and was noted to have some residual swelling and some 
sensory loss to all four toes.

The veteran was afforded a hearing before a hearing officer 
at the RO in October 1996, at which time he testified that he 
had to wear sandals because of his right foot disability.  He 
indicated that prolonged activity caused swelling, and 
complained of pain and numbness of the right foot.  He 
indicated that a nerve operation on his right foot had been 
recommended because of circulatory and nerve problems.  The 
veteran testified that he used to work as a meat manager, 
which required constant pressure on his feet.  He indicated 
that his treating physician had advised him not to work.

Private medical records for March 1999 to April 1999 document 
treatment for the veteran's right foot complaints.  X-ray 
studies showed the presence of lateral exostosis at the 
middle phalanx of the right fourth digit.  It also appeared 
that the varus rotated fifth digit was pressing up against 
the exostosis on the fourth digit, causing pain with 
ambulation.  The treatment reports show that in March 1999 
the veteran underwent exostectomy of the right fourth digit 
and hammer toe repair of the right fifth digit.

On VA examination in November 1999, the veteran reported the 
surgical history for his right foot.  Physical examination 
showed some limitation in the movement of his toes, with no 
swelling or redness.

On file is the report of a November 1999 neurological 
examination, which was conducted by an Independent Medical 
Examiner.  The veteran complained of right foot numbness and 
pain at that time.  He veteran reported that he last 
underwent surgery on his right foot in March 1999, and he 
reported that his surgeries had not alleviated his symptoms 
and that he still experienced constant pain, worsened with 
walking, standing, weightbearing and other activities.  The 
veteran also complained of intermittent swelling of the right 
foot and numbness over the dorsum of that foot extending up 
to the right anterior shin.  He reported that he could no 
longer work as a supervisor in meat cutting because he was 
unable to weight-bear for prolonged periods.  

On physical examination, station and gait testing was normal.  
There was no pronator drift and no ataxia.  Strength, bulk 
and tone were normal in the proximal right lower extremity.  
The veteran exhibited some difficulty dorsiflexing the second 
through fifth toes on the right, and such motion produced 
pain.  The veteran's right great toe had normal strength in 
both flexion and extension.  The veteran was noted to be able 
to flex his toes better than to extend the toes.  There was 
no atrophy, tremors, fasciculations, or tapering of the 
distal lower extremities.  Sensory testing was diminished to 
all modalities over the dorsum of the right foot.  Deep 
tendon reflexes were 2+ and symmetric.  Plantar responses 
were flexor.  The veteran had 2+ pitting edema up to the mid 
shin, bilaterally and symmetrically.  The veteran's feet were 
warm and his pulses palpated and felt to be equal.  The 
examiner's impression was of right foot pain of a mechanical 
nature with no evidence of a myelopathy or radiculopathy.  
The examiner noted that the veteran's pitting edema might 
account for some of the veteran's discomfort.  The examiner 
noted that neurological examination was normal, and concluded 
that the very slight subjective sensory deficit over the 
dorsum of the foot was not significant.

Of record is the report of a December 1999 Independent 
Medical Examination of the veteran.  At that time, the 
veteran complained of progressive right foot pain, and 
reported an inability to bend the toes at the metatarsal 
joints or at any of the distal joints.  The veteran reported 
experiencing severe sharp stabbing pain in the fourth and 
fifth digits, and indicated that the dorsum of his foot 
swelled daily; he stated that he could only walk two blocks 
before encountering significant pain and swelling, and that 
further activity, or progressive standing or walking, 
produced swelling.  The veteran was also noted to have a 
neuroma at the fourth digit.  The veteran indicated that he 
had garnered little relief from the right foot surgeries and 
continued to have immobility and pain.  

On physical examination the veteran evidenced an obvious limp 
and list affecting the right side.  The presence of a partial 
amputation revision of the right fourth digit at the 
interphalangeal joint was also noted.  There was soft tissue 
swelling and tenderness across the dorsum of the foot with 
tenderness at the metatarsal joints in the third, fourth and 
fifth digits.  Range of motion of the digits was extremely 
limited, with less than 5 degrees dorsiflexion or plantar 
flexion.  Hammer toe deformity was noted in the second, third 
and fifth digits.  The veteran's skin appeared pink with 
dorsalis pedis 1+ and posterior tibial pulse 1+.  The ankle 
mortise was intact, without evidence of instability at the 
medial or lateral malleolus.  Discrete tenderness was noted 
on the fourth digit in the web space between the fourth and 
fifth digit, with associated localized soft tissue swelling 
over the dorsum of the foot.

The examiner noted that the veteran continued to experience, 
despite his many right foot surgeries, pain and increased 
functional disability.  He also noted that the veteran had 
been diagnosed with a neuroma at the fourth digit.  The 
examiner concluded that increased functional disability did 
exist, with local swelling, pain and an inability to ambulate 
without pain.  The loss of motion at the metatarsal and 
interphalangeal joints in part reflected the multiple 
surgeries with resultant contractures and loss of motion.  
The examiner noted that it appeared that the veteran had 
increased disability in comparison to previous evaluations, 
with progressive pain, loss of motion and the presence of a 
neuroma.

On file is an April 2001 statement by a VA physician.  The 
author indicated that the veteran underwent right foot 
surgery in April 2001 and would require care on account of 
that surgery for the next eight weeks.  The procedure was 
described as a neurectomy of the intermediate dorsal 
cutaneous nerve of the right foot.

In an April 2001 statement, the veteran indicated that, 
following the April 2001 operation, he experienced loss of 
feeling in the foot.

The Board notes that service connection for postoperative 
hammer toes of the right foot was granted in February 1996, 
evaluated as 10 percent disabling.  Service connection for 
amputation of the distal interphalangeal joint of the right 
fourth digit without metatarsal involvement was granted in 
June 2000; the disability was evaluated as noncompensably 
disabling.  In a June 2000 Supplemental Statement of the 
Case, the evaluation assigned the veteran's postoperative 
hammer toes of the right foot was increased to 20 percent 
disabling, effective May 18, 1994; this evaluation has 
remained in effect since that time.  In May 2001, service 
connection for residuals of a neurectomy of the right 
intermediate dorsal cutaneous nerve was granted, and the 
disability was assigned a separate evaluation of 10 percent, 
effective July 1, 2001.  The Board notes that the veteran has 
not challenged the evaluations assigned the amputation of the 
distal interphalangeal joint of the right fourth digit 
without metatarsal involvement, or the residuals of a 
neurectomy of the right intermediate dorsal cutaneous nerve.  
The Board further notes that an October 1999 rating decision 
assigned temporary total evaluations based on the need for 
convalescence following the May 1994, June 1995, May 1998 and 
March 1999 surgeries.  In May 2001, a temporary total 
evaluation based on the need for convalescence was assigned 
for the veteran's April 2001 surgery.

Analysis

Schedular rating

The veteran contends, in essence, that his postoperative 
hammer toes of the right foot warrant a disability evaluation 
in excess of 20 percent.  He refers to symptoms including 
severe pain and swelling of the right toes.  The veteran 
notes that he has undergone several right toe surgeries which 
have led to increased right foot symptoms.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's service-connected hammertoes have been rated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5278.  The Board has reviewed the pertinent schedular 
criteria for the evaluation of disabilities of the right 
foot, and has determined that the most appropriate rating 
criteria for evaluating the veteran's right foot disability 
is the criteria for other foot injuries, 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  The record demonstrates that the 
veteran has undergone numerous surgeries for hammer toe 
deformities affecting the right foot, which has resulted in 
significant impairment of toes two through five, and which 
has led to symptoms including a noticeable limp and 
impairment affecting the dorsum of the right foot.  Given the 
involvement of almost every toe, as well as the extension of 
symptoms to other parts of the right foot, and the obvious 
impact of the disability on the functioning of the right foot 
as a whole, the Board concludes that the veteran's right foot 
disability is more appropriately rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.

An alternative diagnostic code is 38 C.F.R. § 4.71a, DC 5278, 
pertaining to acquired claw foot.  There is evidence of 
clawing of the veteran's toes as well as hammer toe 
deformity.  There notably is no evidence of callosities 
affecting the right foot, or shortening of the plantar fascia 
of that foot.  In any event, as will be evident from the 
discussion below, the selection of DC 5284 over DC 5278 in 
rating the veteran's disability will not result in any 
prejudice to the veteran.

Other potential diagnostic codes include 5172, for amputation 
of toes other than the great toe with removal of the 
metatarsal head, and DC 5283, for malunion or nonunion of the 
tarsal or metatarsal bones.  However, rating the veteran's 
foot impairment under DC 5284 in this case encompasses, to a 
large extent, the impairment contemplated by DCs 5172 and 
5283.  The Board therefore finds that DC 5284 is the most 
appropriate diagnostic code for rating the veteran's right 
foot disability.

In this case, the Board finds that the impairment occasioned 
by the veteran's postoperative hammer toes of the right foot 
most nearly approximates the criteria for a 30 percent rating 
under Diagnostic Code 5284.  Review of the record discloses 
that the veteran has consistently reported experiencing 
constant pain associated with his right foot disability, as 
well as toe swelling and some degree of sensory impairment 
and impaired ambulation.  The record reflects that the 
veteran has undergone several operations during the course of 
the instant appeal for the purpose of relieving his right 
foot symptoms, with only limited success.  The veteran was 
afforded examinations in November 1995, November 1999 and 
December 1999, the reports of which document objective 
evidence of right foot swelling, sensory loss and significant 
limitation of toe motion.  While the November 1999 
neurological examiner described the veteran's gait as normal, 
the December 1999 examiner noted to the contrary that the 
veteran exhibited a marked limp and list to the right, and 
concluded that the veteran's right foot symptoms were 
productive of increased functional disability including, 
inter alia, an inability to ambulate without pain.  Private 
and VA treatment records support the examination findings, in 
that they document continual complaints of right foot pain 
and swelling, which were intractable to multiple surgeries 
and other treatment modalities. 

In the Board's opinion, in light of the severe limitation of 
motion of the veteran's right toes, the medical evidence 
documenting the continued presence of pain affecting the 
veteran's ability to ambulate or weight-bear for prolonged 
periods, the medical evidence documenting the extension of 
the veteran's symptoms along the dorsum of his foot, and the 
veteran's history of multiple toe surgeries and other 
treatment modalities which have all met with little or no 
success, the above findings are consistent with a severe 
injury of the veteran's right foot, warranting a 30 percent 
evaluation under Diagnostic Code 5284.  

The Board notes that a 30 percent evaluation is the maximum 
schedular evaluation assignable under DCs 5284 and 5278 for 
unilateral foot disability, and that a higher evaluation is 
not assignable under DCs 5172 or 5283.  While a 40 percent 
evaluation is assignable for loss of use of the foot, DC 5167 
is inapplicable to the instant case as the veteran clearly 
does retain use of his right foot.  In any event, the Board 
points out that assignment of a schedular rating in excess of 
30 percent for postoperative hammer toes of the right foot 
would violate the amputation rule of 38 C.F.R. § 4.68, since 
a disability rating of 30 percent for postoperative hammer 
toes of the right foot and 10 percent for the residuals of a 
neurectomy combines for a 40 percent disability rating.  
38 C.F.R. § 4.25.

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2000) may provide a basis for an 
increased evaluation for service-connected cervical spine 
disability.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).
However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable. In the instant case, the veteran is receiving a 
30 percent evaluation under Diagnostic Code 5284, which is 
the maximum allowable rating. Accordingly, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration.  

Accordingly, a 30 percent evaluation for postoperative hammer 
toes of the right foot under the provisions of 38 C.F.R. 
§ 4.71a, DC 5284, is warranted.


Fenderson considerations

As stated above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  Fenderson, 12 Vet. App. 119 (1999). 

In this regard the Board notes that the RO, in granting 
service connection for postoperative hammer toes of the right 
foot, assigned the veteran an effective date for the grant of 
service connection of May 18, 1994; he has not disagreed with 
the assigned effective date.  In June 2000, the RO increased 
the disability rating assigned the right foot disability to 
20 percent disabling, also effective May 18, 1994.  The 
record reflects that the veteran has consistently complained 
of pain and swelling affecting his right foot, symptoms that 
treatment records show were intractable to all treatment 
modalities.  Examinations in November 1995, November 1999 and 
December 1999 conducted in connection with the instant claim 
support the presence of right foot swelling and severe 
restriction of motion of the right toes, and the record 
reflects that the veteran has undergone numerous surgeries to 
alleviate his right foot symptoms.  Accordingly, the Board 
concludes that the evidence supports the assignment of a 30 
percent disability rating for the entire period of the 
instant appeal.


ORDER

Entitlement to service connection for hypertension is denied.

Subject to the provisions governing the payment of monetary 
benefits, a 30 percent evaluation postoperative hammer toes 
of the right foot is granted.


REMAND

3.  Entitlement to evaluation of  postoperative hammer toes 
of the right foot on an extraschedular basis under 38 C.F.R. 
§ 3.321(b).

The Board, in its September 1997 remand, noted that, to the 
extent that the veteran had alleged that he was unable to 
perform his usual occupation, it could be construed as a 
request for an extra-schedular evaluation.  The Board noted 
that the RO had not considered the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) 
for the service-connected issue on appeal.  Since, under 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993) the question of 
extraschedular consideration is a separate issue from the 
issue of the appropriate schedular rating to be assigned, and 
under Floyd v. Brown, 9 Vet. App. 88 (1996), the Board cannot 
make that determination in the first instance, the Board 
referred the question of potential extraschedular 
consideration for the service-connected postoperative hammer 
toes of the right foot to the attention of the RO for 
appropriate action.  See Floyd, 9 Vet. App. at 95 [where the 
issue of entitlement to an extra-schedular rating has not 
been addressed by the agency of original jurisdiction, the 
correct course of action for the Board is to raise the issue 
and remand it for the proper procedural actions outlined in 
38 C.F.R. § 3.321(b)(1)].
 
The record reflects that the RO still has not considered the 
issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) for the service-connected 
postoperative hammer toes of the right foot.  The Board notes 
that while the veteran is currently in receipt of the maximum 
combined schedular evaluation available for impairment of the 
right foot pursuant to the amputation rule of 38 C.F.R. 
§ 4.68, consideration of whether the veteran is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for 
the postoperative hammer toes of the right foot is still 
appropriate.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992). 

The Board notes that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).
 
This matter is therefore REMANDED to the RO for the following 
action:

The RO should contact the veteran and 
ascertain if he desires an extraschedular 
rating in light of the Board's grant of 
an increased disability rating for his 
service-connected foot disability.  If 
the veteran responds in the affirmative, 
the RO should adjudicate the matter of 
entitlement to an extraschedular rating 
for postoperative hammer toes of the 
right foot.  The RO should take such 
additional development action as it deems 
proper with respect to the issue.  In 
particular, the RO should follow any 
applicable regulations implementing the 
provisions of the VCAA as to notice and 
development of the claim.  If the benefit 
sought on appeal is not granted, the RO 
should issue a Supplemental Statement of 
the Case to the veteran and his 
representative, and they should be 
afforded an appropriate opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



